Citation Nr: 1722768	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  16-40 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed additional disability of colon cancer, claimed as due to inadequate VA treatment beginning February 2012.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a claimed additional disability of residuals of treatment for prostate cancer, claimed to have been caused by VA treatment beginning January 2012.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs





ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1956 to December 1956, and from February 1958 to December 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the RO in Oakland, California, and an August 2015 rating decision by the RO in San Diego, California.  

The Veteran has raised a motion to advance this case on the docket due advanced age.  The motion is granted, and the appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  

The issue of compensation under 38 U.S.C.A. § 1151 for residuals of treatment for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  The currently diagnosed colon cancer was not caused or aggravated by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  

2.  Colon cancer was not an event not reasonably foreseeable.  




CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 for causation or aggravation of colon cancer, claimed as due to VA treatment beginning February 2012, have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In April 2015, a VCAA notice informed the Veteran of the evidence generally needed to support claims for compensation under 38 U.S.C.A. § 1151, what actions he needed to undertake, and how VA would assist in developing the claim.  The April 2015 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal.  Further, the colon cancer issue on appeal was readjudicated in an August 2016 statement of the case; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, VA treatment records, a copy of the August 2015 VA examination report, a copy of the August 2015 VA addendum medical opinion, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with an August 2015 VA examination and an August 2015 VA addendum medical opinion.  The Board finds that the VA examination report and addendum medical opinion are thorough and adequate and provide a sound basis upon which to base a decision with regard to the colon cancer issue on appeal.  The August 2015 VA examiner personally interviewed and examined the Veteran, including eliciting a history, and provided opinions with supporting rationale.

All relevant documentation, including VA and private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for colon cancer.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Compensation Under 38 U.S.C.A. § 1151 for Colon Cancer 

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes an additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. § 3.361. 

If an additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been 
(1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).  
To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to the condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2016).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative. "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The contention liberally construed for the Veteran is that the diagnosed colon cancer was the result of fault on the part of VA in providing an partial colonoscopy in February 2012.  In a September 2015 statement, the Veteran wrote that a February 2012 colon cancer examination was not fully completed, a subsequent barium enema was incapable of detecting cancer, and that VA could have diagnosed colon cancer in 2012, rather than 2015, had a colonoscopy been completed in 2012.  An August 2016 statement reflects the Veteran wrote that colon cancer is due to "ineffective treatment" by VA. 

First, the Board finds that the Veteran sustained an additional disability of colon cancer.  The August 2015 VA examination report reflects adenocarcinoma of the rectum diagnosed in January 2015. 

Next, VA treatment records reflect that a colonoscopy was initially scheduled for February 2, 2011 and thereafter canceled due to the Veteran's upcoming surgery.  A February 2012 VA treatment record reflects that a colonoscopy was performed.  The February 2012 VA treatment record notes that the "colonoscope was inserted into the rectum, slowly advanced to the sigmoid," but due to fixed sigmoid loops, the VA examiner was unable to "get out of the sigmoid colon."  The February 2012 VA examiner noted numerous diverticuli and an "unsuccessful full colonoscopy."  A barium enema was recommended.  

A March 2012 VA letter to the Veteran reflects that the VA examiner wrote that a recent VA gastrointestinal x-ray was normal except for the numerous diverticuli and twisted colon, which was noted on the February 2012 limited colonoscopy.  

A May 2012 VA treatment note reflects that the recommended colon barium enema was performed as recommended by the February 2012 VA examiner.  The May 2012 VA treatment record also reflects that the barium enema revealed findings of severe, extensive sigmoid diverticulosis, descending colon diverticulosis, and mild diverticulitis of sigmoid colon without obstruction.  

A November 2014 VA treatment record reflects that the Veteran declined a referral to genitourinary.  The November 2014 VA treatment record also reflects that the Veteran and VA examiner discussed diagnosed anemia, noted that the anemia was not a new diagnosis, and that the VA examiner "encouraged" a gastrointestinal consultation.  

A January 2015 VA treatment record reflects that a colonoscopy was performed.  The January 2015 VA examiner noted a 1/3 circumferential and ulcerated tumor/mass, and opined that the mass was likely rectal cancer.  

A January 2015 VA treatment record reflects that the Veteran reported frustration with the January 2015 colonoscopy findings/cancer diagnosis.  The January 2015 VA examiner noted that the February 2012 colonoscopy was not completed due to a "challenging colon," and that the Veteran underwent the March 2012 barium enema.  

A separate January 2015 VA treatment record reflects that the Veteran and the VA examiner discussed the cancer diagnosis.  The January 2015 VA examiner also noted that a barium enema had a low sensitivity for neoplasm.  

The Veteran received a VA rectum and anus examination in August 2015.  As discussed above, the diagnosis was colon cancer.  The August 2015 VA examination report reflects that the VA examiner reviewed the relevant records and opined that it was less likely than not that the colon cancer was delayed by or a result of VA treatment that was below a community standard of care.  The August 2015 VA examiner reasoned that, due to the normal barium enema in March 2012, an additional colonoscopy would not have been scheduled for approximately three to five years (March 2015, at the latest) under the existing medical guidelines.  The August 2015 VA examiner also reasoned that the March 2012 gastrointestinal x-ray examination did not reveal colon cancer and that the absence of the metastatic spread of the cancer is consistent with "recent origination of the colon cancer in the interval following the barium enema."  The August 2015 VA examiner also noted that the Veteran's anemia triggered the January 2015 colonoscopy.   

An August 2015 VA addendum medical opinion was also obtained.  The report from the August 2015 VA opinion reflects that the VA physician reviewed the relevant records and noted the February 2012 limited colonoscopy, the March 2012 normal gastrointestinal x-ray, the March 2012 normal barium enema, and the January 2015 colonoscopy (with corresponding colon cancer diagnosis).  The August 2015 VA physician opined that the colon cancer was not an additional disability caused by VA treatment or that the colon cancer was a result of VA personnel's carelessness, negligence, lack of proper skill, error in judgment, or similar fault.  As reason therefore, the August 2015 VA physician explained that, due to the stability of the anemia between 2012 and 2014, which was being treated with medication, an additional colonoscopy screening would not have been scheduled for three to five years from the 2012.  The August 2015 VA physician also reasoned that that absence of metastatic spread of the colon cancer was consistent with recent origination of the cancer.  

Based upon the foregoing, the Board finds that the weight of the evidence of record demonstrates that the colon cancer was not caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA health care providers who provided treatment.  The Veteran's contention that the February 2012 partial colonoscopy should have resulted in a new colonoscopy, which would have revealed colon cancer, is outweighed by the August 2015 VA examiner's and August 2015 VA physician's opinions reflecting that the colon cancer had recently metastasized.  Further, the August 2015 VA examiner and the August 2015 VA physician each opined that the February 2012 partial colonoscopy was followed by both a March 2012 normal barium enema and a March 2012 normal gastrointestinal x-ray, and that, under the existing guidelines, an additional colonoscopy would not have been scheduled for approximately three to five years from 2012.  In addition, the August 2015 VA examiner specifically opined that it was unlikely that the colon cancer was delayed by or a result of VA treatment that was below a community standard of care.  The Board finds the opinions of August 2015 VA examiner and the August 2015 physician to be highly probative. 

Further, while the January 2015 VA examiner noted that a barium enema had a low sensitivity for neoplasm, the August 2015 VA physician specifically opined that, while the use of barium enemas has limitations, given both the March 2012 normal barium enema and x-ray findings, the stability of the anemia from 2012 and 2014, and the use of medication to treat the anemia, the medical guidelines recommend a repeat screening in three to five years (2015, at the latest).  

Concerning the question of whether the subsequent development of colon cancer was reasonably foreseeable, the Veteran has not alleged, and the weight of the evidence of does not otherwise demonstrate, that the colon cancer was an unforeseeable event.  The August 2015 VA physician opined that, based on the review of the relevant evidence, the colon cancer was not an unforeseeable event.  As reason therefore, the August 2015 VA physician explained that the February 2012 partial colonoscopy was followed by the March 2012 normal barium enema and the March 2012 normal x-ray, and that, due to the normal x-ray and barium enema results, an additional colonoscopy would not have been scheduled for approximately three to five years from 2012.  The August 2015 VA physician also explained that a colon cancer diagnosis at the time of the 2012 colonoscopy would have been unlikely because the cancer had recently metastasized.  See August 2015 VA addendum opinion.  

The evidence provided by the Veteran in support of his claim is his own statements asserting improper care on the part of VA; however, the Board finds that, as a lay person, under the facts of this case that involve questions of the onset and progression of cancer, specific signs and testing for cancer, standards of testing for cancer, and knowledge of the likely efficacy of treatment of cancer, the Veteran is not competent to make a determination as to whether the proper standard of care was provided.  In this regard, such an inquiry is medically complex in nature and there is no indication that the Veteran has the requisite training or knowledge to offer such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  Specifically, rendering an opinion as to whether the colon cancer is the result of any VA treatment, or lack thereof, requires an understanding of a complex internal physical process pertaining to the nature and causes of cancer, which is beyond the scope of the Veteran or any person that has represented him in this matter; therefore, as none of these individuals are competent to render an opinion as to whether VA failed to timely diagnose and properly treat the Veteran, which proximately caused the continuance or natural progress of cancer, the Board accords such statements no probative weight.

For these reasons, the Board finds that a preponderance of the evidence is against a finding that the Veteran has an additional cancer disability that was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment VA treatment beginning in February 2012.  The Board also finds that the colon cancer was not an event not reasonably foreseeable; therefore, compensation under 38 U.S.C.A. § 1151 is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for colon cancer, claimed as due to VA treatment beginning February 2012, is denied. 



REMAND

Compensation Under 38 U.S.C.A. § 1151 for 
Residuals of Treatment for Prostate Cancer 

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Veteran contends generally that, beginning in January 2012, estrogen shots used to treat prostate cancer were administered without consent, causing erectile dysfunction and left hand impairment.  A June 2014 report of general information reflects that the Veteran conveyed that estrogen shots used to treat cancer were administered by VA without consent, causing erectile dysfunction.  A January 2015 notice of disagreement reflects that the Veteran wrote that injections administered from January 6, 2012 were given under "false pretenses."  The Veteran listed injections at the David Grant Hospital on January 8, 2012 and injections at the Mather VA Medical Center (VAMC) on July 17, 2012 and September 11, 2012.  The Veteran also wrote that the claimed unauthorized injections caused enlarged breasts.  

Various VA treatment records reflect a prostate cancer diagnosis in February 2011.  Outpatient Air Force Medical Center treatment records from the David Grant Medical Center in August 2011 reflect antineoplastic hormonal injection therapy.  VA treatment records also reflect complaints of erectile dysfunction in 2007, prior to the prostate cancer diagnosis in February 2011.  

The Veteran has not received a VA examination for the issue of compensation under 38 U.S.C.A. § 1151 for residuals of treatment for prostate cancer.  Additionally the Board finds it is unclear from the evidence of record whether the Veteran has an additional disability of residuals of treatment for prostate cancer; to include erectile dysfunction, left hand impairment, and enlarged breasts; therefore, the Board finds that a VA examination would be helpful.  38 C.F.R. § 3.159(c)(4); McLendon at 83-86. 

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation that potentially could be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The evidence of record reflects the Veteran has sought outpatient treatment for prostate cancer at the David Grant United States Air Force Medical Center.  On remand, the AOJ should request that the Veteran provide any relevant outstanding treatment records. Further, the AOJ should obtain any outstanding VA treatment records.

Accordingly, the issue of compensation under 38 U.S.C.A. § 1151 for residuals of treatment for prostate cancer is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request he identify the names, addresses, and approximate dates of treatment for all health care providers who have treated him for prostate cancer (and not already of record), to include any outstanding outpatient treatment records from the David Grant United States Air Force Medical Center. 
The AOJ should ask the Veteran to provide the copies of any private treatment records he has received with regard to treatment for prostate cancer.  The AOJ should attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.

2.  Then, schedule a VA examination to address the claimed additional disability of residuals of treatment for prostate cancer performed by VA in 2012.  The relevant documents in the claims folder should be made available to the examiner for review in conjunction with the examination.  Following a review of the claims file and examination of the Veteran, the VA examiner should offer the following opinions with supporting rationale:

(a)  Did the Veteran sustain any additional disability, to include erectile dysfunction, left hand impairment, or enlarged breasts, either directly or through aggravation of any preexisting condition(s), that was caused by the injections in 2012?  If so, identify any additional disability.  

(b)  If there was additional disability, was it caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment?  

(c)  As part of the 2012 injections, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?


(d)  If there is additional disability following the 2012 injections, was the additional disability a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided?

(e)  If there is additional disability of following the 2012 injections, was the additional disability a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures?

3.  Then readjudicate the issue of compensation under 38 U.S.C.A. § 1151 for residuals of treatment for prostate cancer.  If the issue appeal remains denied, provide the Veteran and representative with a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2014).





______________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


